Case 6:20-cr-00062-JDK-KNM Document 21 Filed 08/26/20 Page 1 of 3 PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                                                   § CASE NUMBER 6:20-CR-00062-JDK
 v.                                                §
                                                   §
                                                   §
 DALTON BREWER (1),                                §
                                                   §

            ORDER RELATING TO DEFENSES, OBJECTIONS, OR REQUESTS

       a)      It is ORDERED, on the court's own motion, that any defense, objection, or request

by defendant, in this criminal action which is capable of determination without the trial of the

general issue must be in writing and may be raised only by motion to dismiss or to grant appropriate

relief. Rule 12(a)-(b), Fed. R. Crim. P.

       b) The following defenses, objections, or requests must be filed on or before MONDAY,

SEPTEMBER 21, 2020.


               (1)     Defenses and objections based on defects in the
                       institution of the prosecution; or

               (2)     Defenses and objections based on defects in
                       the indictment or information (other than that it
                       fails to show jurisdiction in the court or to
                       charge an offense, which objections shall be
                       noticed by the court at any time during the
                       pendency of the proceeding); or

               (3)     Motions to suppress evidence; or

               (4)     Requests for discovery under Rule 16; or

               (5)     Requests for severance of charges or defendants
                       under Rule 14.
                       Rule 12(b), Fed. R. Crim. P.
Case 6:20-cr-00062-JDK-KNM Document 21 Filed 08/26/20 Page 2 of 3 PageID #: 44




       c)      A failure to raise any of the foregoing defenses, objections, or requests on or before

the time set above, or any extension thereof made by the court, shall constitute waiver thereof, but

the court may grant relief from the waiver for cause shown. Rule 12(f), Fed. R. Crim. P.

       d)      A failure to raise any of the foregoing defenses, objections, or requests on or before

the time set above, or any extension thereof made by the court, shall constitute waiver thereof, but

the court may grant relief from the waiver for cause shown. Rule 12(f), Fed. R. Crim. P.

       e)      Any other defenses, objections, or requests which are capable of determination

without the trial of the general issue shall also be filed on or before MONDAY, SEPTEMBER

21, 2020. Such defenses, objections, or requests shall include, without limitation, the following:



       (1)     selective or vindictive prosecution;

       (2)     outrageous governmental misconduct violative of due process;

       (3)     misjoinder under Rule 8, Fed. R. Crim. P.;

       (4)     pre-indictment delay;

       (5)     speedy trial;

       (6)     prejudicial publicity;

       (7)     lack of personal jurisdiction;

       (8)     the Posse Comitatus Act, 18 U.S.C. § 1385(1984);

       (9)     recantation as a defense to perjury;

       (10)    statute of limitations;

       (11)    double jeopardy;

       (12)    multiple sentencing;

       (13)    immunity;
Case 6:20-cr-00062-JDK-KNM Document 21 Filed 08/26/20 Page 3 of 3 PageID #: 45




       (14)    the propriety of venue;

       (15)    disclosure of grand jury minutes;

       (16)    bill of particulars;

       (17)    prejudicial joinder under Rule 14, Fed. R. Crim. P.;

       (18)    depositions under Rule 15(a), Fed. R. Crim. P.;

       (19)    subpoena on behalf of defendant unable to pay; and

       (20)    transfer to another place for trial.

See generally, 1 Wright, Federal Practice and Procedure: Criminal 2d 191; 8 Moore's Federal

Practice, § 12.03[2].

       f) A failure to raise any of the foregoing, defenses, objections, or requests on or before the

time set above, or any extension thereof made by the court, shall likewise constitute a waiver

thereof, but the court may grant relief from the waiver for cause shown.




      So ORDERED and SIGNED this 26th day of August, 2020.
